Motion to dismiss an appeal from that portion of the judgment wherein it was adjudged "that the temporary injunction heretofore issued herein to the sheriff of said county be and the same is hereby dissolved and vacated."
The appeal was not taken within sixty days from the entry of this judgment, and upon this ground respondent insists that the same should be dismissed. The judgment was not an order within the meaning of section 939 of the Code of Civil Procedure, and the motion to dismiss is denied.
Allen, P. J., and Taggart, J., concurred. *Page 587